                                          Case 4:17-cv-06645-YGR Document 60 Filed 01/28/21 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         SHEILA JAMES,
                                   4                                                       Case No. 17-cv-06645-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         NATIONAL RAILROAD PASSENGER
                                   7     CORPORATION (AMTRAK),
                                   8                   Defendant.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, September 13, 2021 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE FOR
                                        MANDATORY SETTLEMENT CONFERENCE TO BE                 May 31, 2021
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only for good cause by Motions under
                                  16    PLEADINGS:                                            FRCP Rule 16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          August 31, 2021

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: September 10, 2021
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: October 1, 2021
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              November 1, 2021
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              35 day notice [filed 11/9/2021]
                                  23    BE HEARD BY:

                                  24    COMPLIANCE DEADLINE (SEE PAGE 2)                      Friday, March 11, 2022 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  March 18, 2022

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:17-cv-06645-YGR Document 60 Filed 01/28/21 Page 2 of 2




                                   1    PRETRIAL CONFERENCE:                                    Friday, April 1, 2022 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                  Monday, April 18, 2022 at 8:30 a.m. for
                                                                                                Jury Trial
                                   3
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   4
                                       and confer in advance of the Pretrial Conference. The compliance deadline on Friday, March 11,
                                   5
                                       2022 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   6
                                       Instructions and are in compliance therewith. The compliance deadline shall be held in the
                                   7
                                       Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   8
                                       days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                   9
                                       STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  10
                                       comply. If compliance is complete, the parties need not appear and the compliance deadline will
                                  11
                                       be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  12
Northern District of California
 United States District Court




                                       statement in a timely fashion. Failure to do so may result in sanctions.
                                  13
                                              The Court advises plaintiff that the District Court has produced a guide for self-represented
                                  14
                                       pro se litigants called Representing Yourself in Federal Court: A Handbook for Pro Se
                                  15
                                       Litigants, which provides instructions on how to proceed at every stage of a case, including
                                  16
                                       discovery, motions, and trial. It is available electronically online
                                  17
                                       (https://cand.uscourts.gov/wp-content/uploads/2020/02/Pro_Se_Handbook_2020_links.pdf).
                                  18
                                              The Court also advises plaintiff that assistance is available through the Legal Help
                                  19   Center. Parties can make an appointment to speak with an attorney who can provide basic legal
                                  20   information and assistance. The Help Center does not see people on a “drop-in” basis, and will
                                  21   not be able to represent parties in their cases. There is no charge for this service.
                                  22   The Help Center’s website is available at https://cand.uscourts.gov/legal-help.
                                  23          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  24   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  25   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  26          IT IS SO ORDERED.

                                  27   Dated: January 28, 2021                        ____________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Judge
                                                                                          2
